Citation Nr: 0529050	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  00-18 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  Hepatitis C is not shown by competent medical evidence to 
have a nexus or relationship to service.

2.  The veteran does not have hepatitis B.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  Hepatitis B was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was 
hospitalized for viral hepatitis from July to August 1974.  
The Report of Medical History provided by the veteran in 
December 1974 noted treatment for hepatitis in 1974 with no 
sequelae.  The veteran was not stationed in the Republic of 
Vietnam.

VA hospital records show that the veteran was admitted in 
February 1987 for rehabilitation for drug dependence and 
alcohol dependence.  The veteran reported that he had been 
using cocaine for approximately 14 years, alcohol for 17 
years, and as recently as 2 weeks prior to admission had been 
using both on a daily basis.  The veteran reported that his 
last use of cocaine was 1 1/2 hours before admission.  The 
veteran indicated that he used cocaine by injection since 
1972 with a combination of other drugs to include heroin, but 
recently started injecting cocaine.  He stated that he used 
$700 worth of cocaine daily.  He also indicated that he had 
an alcohol problem.  In July 1987, the veteran's treatment 
plan was again reviewed as the veteran was hostile and 
abusive towards another resident.  It was decided at that 
time that the veteran could no longer benefit from the 
program and that he was not motivated to change his substance 
abuse life-style.  

A June 1999 VA ultrasound of the liver showed no masses and 
the echo pattern was homogeneous.  The size of the liver was 
not enlarged.  The biliary tracts and the hepatic duct were 
not dilated.  The gallbladder did not reveal gallstones and 
the spleen and the pancreas were within normal limits.  

At his July 1999 VA examination, the veteran reported a 
history of hepatitis C and B in the past.  The veteran 
complained of worsening nausea for the past two to three 
months with occasional emesis times one and two.  The veteran 
gave a history of heroin abuse which he stopped taking in 
September 1998.  He indicated that he smoked one pack per 
day, but now he smoked one pack of cigarettes which lasts 
three days.  He reported drinking alcohol occasionally and 
only on weekends.

The examiner noted that the veteran's hepatitis core antibody 
was positive and hepatitis C HCV by PCR was 500,000 and his 
alkaline phosphatase was 63 alpha-fetoprotein.  Also, the 
veteran's hepatitis B profile core antibody was positive.  
The examiner indicated that the hepatitis B core antibody was 
positive and might be correlated to the veteran having been 
exposed to hepatitis B in the past.

At his November 2002 VA examination, the veteran was seen 
with a complaint of hepatitis B and hepatitis C.  The veteran 
indicated being diagnosed with hepatitis C four years ago; 
however, he noted having "hepatitis" in 1973 at which time 
he was hospitalized.  The examiner noted that service medical 
records did not mention whether it was hepatitis B or C at 
the time.  Prior to his hospitalization, he was experiencing 
symptoms including weight loss, jaundice; light colored 
stool, nausea, and vomiting.  The veteran believed that he 
was infected by the virus in 1973 by a needle stick.  He 
indicated that his roommate was a medic and all of his 
roommates were found at some point to have hepatitis C.  He 
denied ever having a blood transfusion.  He had a tattoo 
approximately 10 years ago.  IV drug use also about 10 years 
ago.  The examiner noted that the veteran was currently 
asymptomatic.  The veteran denied nausea, vomiting, 
heartburn, and dysphagia.  Weight fluctuated and he did have 
problems with constipation.  He reported that his energy 
level was okay and he had occasional abdominal pain in the 
epigastric area, which was burning in character.  The veteran 
was unsure of the hepatitis B versus hepatitis C diagnosis.

It was noted that an August 2002 liver ultrasound revealed 
homogeneous echoes without evidence of mass; there was no 
ascites.  In August 2002, the veteran was seen with a history 
of hypertension and hepatitis C who came to the GI clinic to 
follow-up on his hepatitis C condition.  The veteran reported 
being pricked by a needle in 1978 and thereafter became 
jaundiced with right upper quadrant pain.  At that time he 
was diagnosed with hepatitis.  It was noted that from 1999 
until now, the veteran performed many liver function tests, 
which all showed increase AST, ALT, with more increase in the 
ALT, which suggested a viral cause of hepatitis.  It was 
noted that the veteran with hepatitis C with increased liver 
enzymes and no signs of chronic liver disease; would follow-
up with LFTs, ultrasound and alfa feto protein.  The need for 
a liver biopsy was discussed as well as abstinence from 
alcohol.  

It was noted that the veteran was seen in October 2002 for 
follow-up of hepatitis C Genotype 1.  It was noted that the 
veteran was totally asymptomatic.  The veteran was now in the 
area and he was interested in getting treatment for hepatitis 
C and he wanted to have a liver biopsy done.  In November 
2002, the veteran was admitted for a liver biopsy.  

The impression included: hepatitis C virus; confirmed by 
serology; more likely than not, the veteran contracted the 
disease during service; previous infection with hepatitis B, 
now clear of virus, there were no records indicating a 
specific hepatitis B infection; however, serology results 
showed at one point the veteran had the virus and had cleared 
it.  

A December 2002 addendum to the November 2002 VA examination 
indicated that the results of the liver biopsy showed chronic 
hepatitis consistent with hepatitis C; moderately active 
grade 3/4 with periportal fibrosis stage 2/4.  The examiner 
noted that it was difficult to know the exact year the 
veteran was thought to be infected by hepatitis by needle 
stick in 1973 versus 1978.  Both years were reported by the 
veteran's history; therefore, apparently he was unsure of the 
exact year.  Serology indicated the veteran had hepatitis B 
at some point.  Service medical records indicated he was 
hospitalized in 1974 that he told the examiner seemed most 
accurate.  The examiner noted that hepatitis B had an 
incubation period of weeks up to 6 months before the onset of 
symptoms.  More likely that the acute viral infection at that 
time was hepatitis B versus hepatitis C as HCV patients were 
typically asymptomatic.  In addition, the examiner indicated 
that labs showed cleared hepatitis B but was still hepatitis 
C positive.  The examiner noted that after reviewing the 
veteran's history, the exact etiology of hepatitis C could 
not be determined.  The veteran had many risk factors for the 
disease including IV drug use (currently most common cause 
today), tatoo, and needle stick.  Due to the advanced 
histologic changes on liver biopsy it was likely that he had 
the disease for many years as hepatitis C typically 
progresses slowly.

VA treatment records show that in February 2003 the veteran 
had been in HCV therapy since January 2003 and the only side 
effect was arthralgias in the upper extremity.  The veteran 
reported that his energy level was good and he was working 
daily and was physically active at work.  In January 2004, it 
was noted that the veteran had just finished treatment and 
was doing fine in terms of his hepatitis C.

In a statement received in February 2005, the veteran 
indicated that he contracted hepatitis from a medic who he 
lived with at Fort Bragg who gave him B-12 shots in 1973.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in August 
1999 concerning his claims, in April 2004 the veteran was 
provided a notice concerning his claims.  In this letter, the 
appellant was notified of the information and evidence not of 
record that is needed, the information and evidence that the 
VA will seek to provide, the information and evidence the 
appellant must provide, and requested any additional evidence 
the appellant has that pertains to the claim.  The appellant 
was told of what information/evidence that had already been 
received.  He was informed if there were more records to 
complete the enclosed VA Form 21-4142s, and VA would assist 
in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letter was sent, additional VA medical records were 
added to the file as well as statements from the veteran.  An 
additional VCAA letter was mailed to the veteran in January 
2005 to his most current address.  A supplemental statement 
of the case was issued in March 2005.  

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letter.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.



Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


Analysis

The veteran contends that he contracted his hepatitis from a 
medic who gave him B-12 shots in 1973.  

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for hepatitis C.  Service 
medical records show that the veteran was hospitalized for 
viral hepatitis from July to August 1974.  The Report of 
Medical History provided by the veteran in December 1974 
noted treatment for hepatitis in 1974 with no sequelae.

A December 2002 addendum to the November 2002 VA examination 
indicated that the veteran had hepatitis C.  Serology 
indicated the veteran had hepatitis B at some point.  Service 
medical records indicated he was hospitalized in 1974 that he 
told the examiner seemed most accurate.  The examiner noted 
that hepatitis B had an incubation period of weeks up to 6 
months before the onset of symptoms.  More likely that the 
acute viral infection at that time was hepatitis B versus 
hepatitis C as HCV patients were typically asymptomatic.  In 
addition, the examiner indicated that labs showed cleared 
hepatitis B, but was still hepatitis C positive.  The 
examiner noted that after reviewing the veteran's history, 
the exact etiology of hepatitis C could not be determined.  
The veteran had many risk factors for the disease including 
IV drug use (currently most common cause today), tatoo, and 
needle stick.  Due to the advanced histologic changes on 
liver biopsy it was likely that he had the disease for many 
years as hepatitis C typically progresses slowly.

The veteran was diagnosed with hepatitis C many years after 
service and the veteran's hepatitis C has not been 
dissociated from his illegal intravenous drug use after 
service and has not otherwise been attributed to be at least 
as likely due to other credible or verified in-service 
exposure.  In addition, it is noted that the only chronic 
liver disease to which the law accords presumptive service 
connection is cirrhosis, and that there is no indication of 
cirrhosis within one year of service separation, or even 
today.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The above findings disclose that there is no medical evidence 
that the veteran suffers from hepatitis B.  The December 2002 
VA examiner indicated that the veteran's acute viral 
infection during service was hepatitis B versus hepatitis C 
as HCV patients were typically asymptomatic.  In addition, 
the examiner indicated that labs showed cleared hepatitis B, 
but was still hepatitis C positive.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for hepatitis B.  However, there is no 
medical evidence of record, which establishes that the 
veteran currently has hepatitis B.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for hepatitis B is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


